

Exhibit 10.1




























CREDIT AGREEMENT


DATED AS OF DECEMBER 7, 2007


BETWEEN


HURCO COMPANIES, INC.


AND


JPMORGAN CHASE BANK, N.A.









           


--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS




ARTICLE I.
DEFINITIONS
1
1.1.
Certain Definitions
1
1.2.
Other Definitions; Rules of Construction
13
     
ARTICLE II.
THE CREDITS
13
2.1.
Commitment
13
2.2.
Determination of Dollar Amounts; Required Payments; Termination
13
2.3.
[Reserved]
13
2.4.
Types of Advances
13
2.5.
Fees; Reductions in Commitment
13
2.6.
Minimum Amount of Each Advance
14
2.7.
Optional Principal Payments
14
2.8.
Method of Selecting Types and Interest Periods for New Advances
14
2.9.
Conversion and Continuation of Outstanding Advances
15
2.10.
Changes in Interest Rate, etc.
15
2.11.
Rates Applicable After Default
15
2.12.
Method of Payment
16
2.13.
Noteless Agreement; Evidence of Indebtedness
16
2.14.
Telephonic Notices
16
2.15.
Interest Payment Dates; Interest and Fee Basis
17
2.16.
Lending Installations
17
2.17.
[Reserved]
17
2.18.
Facility LCs.
17
 
2.18.1.  Issuance
17
 
2.18.2.  Notice
17
 
2.18.3.  Administration; Reimbursement by the Bank
18
 
2.18.4.  Reimbursement by the Borrower
18
 
2.18.5.  Obligations Absolute
18
 
2.18.6.  Actions of the Bank
19
 
2.18.7.  Indemnification
19
 
2.18.8.  Facility LC Collateral Account
19
2.19.
[Reserved]
19
2.20.
Guarantees
19
     
ARTICLE III.
YIELD PROTECTION; TAXES
20
3.1.
Yield Protection
20
3.2.
Changes in Capital Adequacy Regulations
20
3.3.
Availability of Types of Advances
21
3.4.
Funding Indemnification
21
3.5.
Taxes
21
3.6.
Bank Statements; Survival of Indemnity
22
     
ARTICLE IV.
CONDITIONS PRECEDENT
22
4.1.
Initial Credit Extension
22
4.2.
Each Credit Extension
23
     
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
24
5.1.
Existence and Standing
24
5.2.
Authorization and Validity
24
5.3.
No Conflict; Government Consent
24
5.4.
Financial Statements
24
5.5.
Material Adverse Change
24
5.6.
Taxes
25
5.7.
Litigation and Contingent Obligations
25
5.8.
Subsidiaries
25
5.9.
ERISA
25
5.10.
Accuracy of Information
25
5.11.
Regulation U
25
5.12.
Material Agreements
25
5.13.
Compliance With Laws
25
5.14.
Ownership of Properties
26
5.15.
Plan Assets; Prohibited Transactions
26
5.16.
Environmental Matters
26
5.17.
Investment Company Act
26
5.18.
Public Utility Holding Company Act
26
5.19.
Insurance
26
5.20.
[Reserved]
26
5.21.
Disclosure
26
5.22.
Intellectual Property
27
     
ARTICLE VI.
COVENANTS
27
6.1.
Financial Reporting
27
6.2.
Use of Proceeds
28
6.3.
Notice of Default
28
6.4.
Conduct of Business
28
6.5.
Taxes
28
6.6.
Insurance
29
6.7.
Compliance with Laws
29
6.8.
Maintenance of Properties
29
6.9.
Inspection
29
6.10.
Dividends
29
6.11.
Indebtedness
29
6.12.
Merger
30
6.13.
Sale of Assets
30
6.14.
Investments and Acquisitions
30
6.15.
Liens
31
6.16.
Affiliates
32
6.17.
Sale and Leaseback Transactions
32
6.18.
Contingent Obligations
32
6.19.
[Reserved]
32
6.20.
Financial Covenants
32
6.20.1.  [Reserved]
32
6.20.2.  Maximum Consolidated Total Indebtedness to Consolidated Total
Capitalization
33
6.20.3.  [Reserved]
33
6.20.4.  Net Income
33
6.21.
Banking Relationship
33
6.22.
Guaranty
33
6.23.
Further Assurances
33
6.24.
Accounting Changes
33
6.25.
Inconsistent Agreements
33
6.26.
Negative Pledge Limitation
33
6.26.
Government Regulation
33
     
ARTICLE VII.
DEFAULTS
34
     
ARTICLE VIII.
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
36
8.1.
Acceleration; Facility LC Collateral Account
36
8.2.
Amendments
36
8.3.
Preservation of Rights
37
     
ARTICLE IX.
GENERAL PROVISIONS
37
9.1.
Survival of Representations
37
9.2.
Governmental Regulation
37
9.3.
Headings
37
9.4.
Entire Agreement
37
9.5.
Benefits of this Agreement
37
9.6.
Expenses; Indemnification
37
9.7.
Accounting
38
9.8.
Severability of Provisions
38
9.9.
Nonliability of the Bank
38
9.10.
Confidentiality
38
9.11.
Disclosure
38
9.12.
Construction of Certain Provisions
38
9.13.
Independence of Covenants
38
9.14.
Interest Rate Limitation
39
9.15.
USA Patriot Act Notification
39
9.16.
Termination of Existing Credit Agreement; Existing Facility LC
39
     
ARTICLE X.
SETOFF
39
     
ARTICLE XI.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
40
11.1.
Successors and Assigns
40
11.2.
Participations
40
 
11.2.1  Permitted Participants; Effect
40
 
11.2.2  Voting Rights
40
 
11.2.3  Benefit of Setoff
40
11.3.
Dissemination of Information
40
     
ARTICLE XII.
NOTICES
41
12.1.
Notices
41
12.2.
Change of Address
41
     
ARTICLE XIII.
COUNTERPARTS
41
     
ARTICLE XIV.
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
41
14.1.
CHOICE OF LAW
41
14.2.
CONSENT TO JURISDICTION
41
14.3.
WAIVER OF JURY TRIAL
42
 
SCHEDULE 5.8.
SUBSIDIARIES AND AFFILIATES OF THE BORROWER
44
 
SCHEDULE 6.14.
OTHER INVESTMENTS
45




--------------------------------------------------------------------------------



EXHIBITS


Exhibit A – Form of Note


Exhibit B – Compliance Certificate


Exhibit C – Form of Subsidiary Guaranty


Exhibit D – Wire Transfer Instructions


Exhibit E – Form of Opinion



 

--------------------------------------------------------------------------------


 


CREDIT AGREEMENT
 
This Credit Agreement, dated as of December 7, 2007, is between Hurco Companies,
Inc., an Indiana corporation, and JPMorgan Chase Bank, N.A., successor by merger
to Bank One, NA (Main Office Chicago).  The parties hereto agree as follows:




INTRODUCTION
 
A.           The Borrower desires to obtain (i) a revolving credit facility,
including letters of credit, in an aggregate principal amount not exceeding
$30,000,000 to be used for working capital and general corporate purposes and
(ii) a separate letter of credit facility in an aggregate principal amount of
New Taiwan Dollars 100,000,000 to be used as provided in Section 2.18.1(a), and
the Bank is willing to provide such credit facilities on the terms herein set
forth.
 
B.           On or about the Effective Date, Hurco Europe Limited, a corporation
organized under the laws of England and Wales and a Subsidiary of the Borrower
("Hurco Europe") will enter into a Revolving Facility Agreement with the Bank,
whereby the Bank will agree, subject to the terms and conditions thereof, to
make revolving credit loans to Hurco Europe in an aggregate principal amount not
to exceed British Pounds Sterling 1,000,000 for Hurco Europe's general working
capital purposes (the "UK Facility").
 
C.           On or about the Effective Date, Hurco Manufacturing Ltd., Taiwan, a
corporation organized under the laws of Taiwan and a Subsidiary of the Borrower
("Hurco Taiwan") will enter into a General Agreement for Banking Transactions
and a Banking Facilities Confirmation Letter with the Bank (together with any
promissory note(s) and security documents entered into in connection therewith
from time to time, all as amended or  modified from time to time, including any
agreement(s) or instrument(s) entered into with the Bank in replacement thereof,
the "Taiwan Facility Documents"), whereby the Bank will agree, subject to the
terms and conditions thereof, to provide a revolving credit facility to Hurco
Taiwan in an aggregate principal amount not to exceed New Taiwan Dollars
100,000,000 for Hurco Taiwan's general working capital purposes (the "Taiwan
Facility").
 
In consideration of the premises and of the mutual agreements herein contained,
the parties hereto agree as follows:




ARTICLE I


DEFINITIONS
 
1.1           Certain Definitions.  As used herein, the following terms have the
following respective meanings:
 
"Active Subsidiary" means a Subsidiary of the Borrower which is not an Inactive
Subsidiary.
 
"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
 

--------------------------------------------------------------------------------

1

 
"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
"Agreement" means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
 
"Agreement Accounting Principles" means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.
 
"Alternate Base Rate" means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1% per annum.
 
"Applicable Margin" means, with respect to the Eurodollar Rate, Floating Rate
and Commitment Fees, the applicable percentage rates per annum set forth in the
table below based upon the Total Funded Debt/EBITDA Ratio as of the date of the
applicable Loan or Commitment Fee:


Total Funded Debt/EBITDA Ratio
Eurodollar Loans
(% per annum)
Floating Rate
Loans
(% per annum)
Commitment
Fee
(% per annum)
Greater than 4.0
1.75%
0%
.25%
Greater than 3.25 and less than or equal to 4.0
1.5%
0%
.20%
Greater than 2.5 and less than or equal to 3.25
1.25%
-.25%
.15%
Greater than 1.75 and less than or equal to 2.50
1.0%
-.50%
.125%
Greater than 1.0 and less than or equal to 1.75
.75%
-.75%
.125%
Less than or equal to 1.0
.50%
-1.0%
.05%

 
Notwithstanding the above, the Applicable Margin with respect to the Eurodollar
Rate and the Floating Rate shall be adjusted quarterly as necessary as of the
first day of the month following the Bank receiving the financial statements
required pursuant to Section 6.1(ii) allowing the Total Funded Debt/EBITDA Ratio
to be calculated for the quarterly periods ending on each January 31, April 30,
July 31, and October 31.  Prior to January 1, 2008, the Applicable Margin shall
be determined based on the Total Funded Debt/EBITDA Ratio being less than 1.0.
 
"Article" means an article of this Agreement unless another document is
specifically referenced.
 

--------------------------------------------------------------------------------

2

 
"Authorized Officer" means any of the President, Chief Executive Officer, Chief
Financial Officer, or Corporate Controller of the Borrower, acting singly.
 
"Bank" means JPMorgan Chase Bank, N.A., any of its Lending Installations, and
any of their respective successors and assigns.
 
"Borrower" means Hurco Companies, Inc., an Indiana corporation, and its
successors and assigns.
 
"Borrowing Date" means a date on which a Loan is made hereunder.
 
"Borrowing Notice" is defined in Section 2.8.
 
"Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Loans, a day (other than a Saturday or Sunday) on which
banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Chicago for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.
 
"Capital Stock" of any person means any equity securities, any securities
exchangeable for or convertible into equity securities, and any warrants,
rights, or other options to purchase or otherwise acquire such securities.
 
"Capitalized Lease" of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
"Cash Equivalent Investments" means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) investment grade quality
auction rate notes, (iv) demand deposit accounts maintained in the ordinary
course of business, and (v) certificates of deposit issued by and time deposits
with commercial banks (whether domestic or foreign) having capital and surplus
in excess of $100,000,000; provided in each case that the same provides for
payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency (other than the passage of time or
notice) regarding the payment of principal or interest.
 
"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
"Collateral Shortfall Amount" is defined in Section 8.1.
 
"Commitment" means, the obligation of the Bank pursuant to Section 2.1(a) to
make Loans to, and issue US Facility LCs upon the application of, the Borrower
in an aggregate amount not exceeding $30,000,000, reduced by the amount as
permitted pursuant to Section 2.5(c).
 
"Consolidated Assets" as of any date means the aggregate book value of the total
assets of the Borrower and its Subsidiaries determined on a consolidated basis
in accordance with Agreement Accounting Principles.
 

--------------------------------------------------------------------------------

3

 
"Consolidated EBITDA" means, with reference to any period, Consolidated Net
Income for such period determined in accordance with Agreement Accounting
Principles plus, to the extent deducted in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) expense for income taxes, (iii)
depreciation, (iv) amortization, (v) extraordinary losses incurred other than in
the ordinary course of business, (vi) non-current asset write downs, and (vii)
non-cash losses on equity interests of Affiliates, minus, to the extent included
in Consolidated Net Income, extraordinary gains realized other than in the
ordinary course of business (including without limitation non-cash gains on
equity interests of Affiliates), all calculated for the Borrower and its
Subsidiaries on a consolidated basis.
 
"Consolidated Interest Expense" means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries (including the interest
component of Rentals under Capitalized Leases and capitalized interest)
calculated on a consolidated basis for such period.
 
"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.
 
"Consolidated Net Worth" means, as of any date, (a) the amount of any Capital
Stock, paid-in-capital, and similar equity accounts of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time, plus (or minus
in the case of a deficit) the capital surplus and retained earnings of the
Borrower and its Subsidiaries calculated on a consolidated basis as of such time
and excluding the amount of Other Comprehensive Income of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time, less (b) any
treasury stock of the Borrower and its Subsidiaries calculated on a consolidated
basis as of such time.
 
"Consolidated Total Capitalization" means at any time the sum of Consolidated
Total Indebtedness and Consolidated Net Worth, each calculated at such time.
 
"Consolidated Total Indebtedness" means, as of any date, the Indebtedness of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with Agreement Accounting Principles, which, without duplication, either (a) is
interest-bearing and, in accordance with Agreement Accounting Principles, should
be reflected on a consolidated balance sheet of the Borrower and its
Subsidiaries as of such date or (b) consists of Letters of Credit, valued at the
undrawn face amount thereof.
 
"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
 
"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
 
"Conversion/Continuation Notice" is defined in Section 2.9.
 
"Credit Extension" means the making of a Loan or the issuance of a Facility LC
hereunder.
 
"Credit Extension Date" means the Borrowing Date for a Loan or the issuance date
for a Facility LC.
 

--------------------------------------------------------------------------------

4

 
"Credit Obligations" means all present and future obligations and other
liabilities of the Borrower and its Subsidiaries (without duplication) arising
under or included within the Outstanding Facilities, as amended from time to
time, including without limitation any interest, premium, fees, expenses, and
charges relating thereto and any renewals, extensions, and refundings of the
foregoing.  The principal amount of the Credit Obligations shall be the
aggregate of the outstanding principal amount of all Loans outstanding under the
Outstanding Facilities plus the undrawn face amount of the Facility LCs.
 
"Default" means an event described in Article VII.
 
"Dollars" and "$" shall mean the lawful currency of the United States of
America.
 
"Domestic Subsidiaries" means all Subsidiaries of the Borrower which are
organized under the laws of one of the states of the United States.
 
"Effective Date" means the date on which the Borrower satisfies the conditions
set forth in Section 4.1.
 
"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
"Eurodollar Loan" means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.
 
"Eurodollar Rate" means, with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Reference
Rate applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, if any,
plus (ii) the Applicable Margin, changing when and as the Applicable Margin
changes.
 
"Eurodollar Reference Rate" means, with respect to any Eurodollar Loan for the
relevant Interest Period, rate appearing on page 3750 of the Moneyline Telerate
Service (or any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Bank from
time to time for purpose of providing quotations of interest rate, applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
as the rate for dollar deposits with a maturity comparable to such Interest
Period, provided that, if no such British rate is available, the applicable
Eurodollar Reference Rate for the relevant Interest Period shall instead be the
rate determined by the Bank to be the rate at which the Bank offers to place
dollar deposits in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
in the approximate amount of the relevant Eurodollar Loan and having a maturity
comparable to such Interest Period.
 
"Excluded Taxes" means, in the case of the Bank or applicable Lending
Installation, taxes imposed on its overall net income, and franchise taxes
imposed on it, by (i) the jurisdiction under the laws of which the Bank is
incorporated or organized or (ii) the jurisdiction in which the Bank's principal
executive office or the Bank's applicable Lending Installation is located.
 

--------------------------------------------------------------------------------

5

 
"Exhibit" refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
"Existing US Facility LC" means that certain standby letter of credit number
CBCI-299975 in the face amount of $1,354,488.00 issued by the Bank for the
account of the Borrower.
 
"Facility LC" is defined in Section 2.18.1.
 
"Facility LC Application" is defined in Section 2.18.2.
 
"Facility LC Collateral Account" is defined in Section 2.18.8.
 
"Facility Termination Date" means December 7, 2012.
 
"Federal Funds Effective Rate" means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Bank from three Federal
funds brokers of recognized standing selected by the Bank in its sole
discretion.
 
"Floating Rate" means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate and Applicable Margin change; provided,
however, that at no time may the Floating Rate be less than the then applicable
Eurodollar Rate for a Eurodollar Loan in Dollars for an Interest Period of one
month.
 
"Floating Rate Loan" means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.
 
"Guarantors" means Hurco International Inc. and Hurco International Holdings,
Inc. as signatories to the Guaranty and any other Person who guaranties to the
Bank the Borrower's payment and performance of its obligations under this
Agreement and the other Loan Documents, including without limitation each other
Subsidiary which becomes a party to the Guaranty after the date of this
Agreement, and their respective successors and assigns.
 
"Guaranty" means, collectively, that certain Subsidiary Guaranty, dated of even
date herewith, executed by the Guarantors in favor of the Bank substantially in
the form of Exhibit C, and any other such Subsidiary Guaranty executed by any
Guarantors from time to time.
 
"Hurco BV" means Hurco B.V., a limited liability company organized under the
laws of the Netherlands, and an indirect wholly-owned subsidiary of the
Borrower.
 
"Hurco Deferred Compensation Plan" means the unfunded plan adopted by the
Borrower for the purpose of providing deferred compensation for a select group
of management personnel or other employees of the Borrower, as evidenced by the
CORPORATE plan for Retirement Select Plan and Basic Plan Document effective as
of July 1, 1996, as amended, and the related Hurco Deferred Compensation Plan
Trust Agreement.
 

--------------------------------------------------------------------------------

6

 
"Hurco Deferred Compensation Plan Trust Agreement" means the Trust Agreement
dated as of April 11, 1996, between the Borrower and Fidelity Management Trust
Company, as amended.
 
"Hurco Europe" is defined in the Introduction to this Agreement.
 
"Hurco GmbH" means Hurco GmbH Werkzeugmaschinen CIM-Bausteine Vertreib und
Service, a corporation organized under the laws of the Federal Republic of
Germany, and an indirect wholly-owned subsidiary of the Borrower.
 
"Hurco GmbH Facility" means a credit facility of Hurco GmbH and Hurco BV in a
maximum principal amount of Three Million Euros obtained from Dresdner Bank or
any affiliate or successor thereof which may be secured by assets of Hurco GmbH
and Hurco BV and an unsecured guaranty of payment of the Borrower.

 
"Hurco Taiwan" is defined in the Introduction to this Agreement.
 
"Hurco UK Guaranty" means the guaranty dated on or about the Effective Date,
executed by the Borrower in favor of the Bank, by which the Borrower has
guaranteed to the Bank the obligations of Hurco Europe under the UK Facility, as
it may be amended, modified or confirmed and in effect from time to time.
 
"Hurco Taiwan Guaranty" means the guaranty dated on or about the Effective Date,
executed by the Borrower in favor of the Bank, by which the Borrower has
guaranteed to the Bank the obligations of Hurco Taiwan under the Taiwan
Facility, as it may be amended, modified or confirmed and in effect from time to
time.
 
"Inactive Subsidiary" means a Subsidiary of the Borrower not actively engaged in
business, and which has assets with a book value less than or equal to
$10,000.   Schedule 5.8 lists all Inactive Subsidiaries existing on the
Effective Date.  Notwithstanding anything to the contrary, so long as Hurco
Technology, Inc., an Indiana corporation, holds only patents and other
intellectual property and has total annual revenues of not greater than
$500,000, all of which is derived from licensing of that intellectual property,
it shall be deemed an Inactive Subsidiary.
 
"Indebtedness" of a Person means, without duplication, such Person's (i)
obligations for borrowed money (including without limitation, with respect to
the Borrower, all Reimbursement Obligations, all Credit Obligations and all Rate
Management Transactions), (ii) obligations representing the deferred purchase
price of Property or services (other than accounts payable arising in the
ordinary course of such Person's business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) all obligations of such Person to purchase goods, property,
or services where payment therefor is required, regardless of whether delivery
of such goods or property or the performance of such services is ever made or
tendered (generally referred to as "take or pay contracts"), (viii) all
liabilities of such person in respect of Unfunded Liabilities under any Plan of
such Person or of any ERISA Affiliate and (ix) any other obligation for borrowed
money or other financial accommodation which in accordance with Agreement
Accounting Principles would be shown as a liability on the consolidated balance
sheet of such Person, including without limitation all obligations of others
similar in character to those described in clauses (i) through (viii) of this
definition for which such Person is contingently liable, as guarantor, surety,
accommodation party, partner or in any other capacity, or in respect of which
obligations such person assures a creditor against loss or agrees to take any
action to prevent any such loss (other than endorsements of negotiable
instruments for collection in the ordinary course of business), including
without limitation all reimbursement obligations of such Person in respect of
letters of credit, surety bonds, or similar obligations, and all obligations of
such Person to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
other Person.
 

--------------------------------------------------------------------------------

7

 
"Intellectual Property" is defined in Section 5.22.
 
"Interest Period" means, with respect to a Eurodollar Loan, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month.  If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.
 
"Investment" of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by  such Person.
 
"LC Fee" is defined in Section 2.5(b).
 
"LC Obligations" means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
 
"LC Payment Date" is defined in Section 2.18.3.
 
"Lending Installation" means any office of the Bank in Chicago, Illinois or any
office, branch, subsidiary or affiliate of the Bank selected by the Bank
pursuant to Section 2.16 or providing the UK Facility or the Taiwan Facility.
 
"Letter of Credit" of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
"Loan" means any loan by the Bank made pursuant to Article II (or any conversion
or continuation thereof).
 
"Loan Documents" means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.15, the Guaranty, the Hurco UK Guaranty, the Hurco
Taiwan Guaranty, and all other agreements and documents executed or delivered in
connection with any of the foregoing at any time, as each may be amended or
modified from time to time.
 

--------------------------------------------------------------------------------

8

 
"Material Adverse Effect" means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower or any Subsidiary to perform its obligations under the
Loan Documents to which it is a party, or (iii) the validity or enforceability
of any of the Loan Documents or the rights or remedies of the Bank thereunder.
 
"Modify" and "Modification" are defined in Section 2.18.1.
 
"Moody's" means Moody's Investors Service, Inc., and any successor thereto.
 
"Multiemployer Plan" means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
"New Taiwan Dollars" shall mean the lawful currency of Taiwan.
 
"Note" is defined in Section 2.13 and includes any and all notes executed
pursuant to this Agreement, each in the form of Exhibit A.
 
"Obligations" means all Reimbursement Obligations, Credit Obligations, and all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrower to the Bank or any indemnified party arising under
the Loan Documents.
 
"Operating Lease" of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
"Other Comprehensive Income" means that amount reported in the Borrower's
consolidated balance sheet as "Accumulated Other Comprehensive Income (Loss)"
and which is included in total shareholders' equity in accordance with Agreement
Accounting Principles.
 
"Other Taxes" is defined in Section 3.5(ii).
 
"Outstanding Credit Exposure" means, at any time, the sum of (i) the aggregate
principal amount of the Loans outstanding at such time, plus (ii) an amount
equal to the LC Obligations at such time.
 
"Outstanding Facilities" means, collectively and without duplication, the Loans
and the Facility LCs, each as existing following the Effective Date.
 
"Participants" is defined in Section 11.2.1.
 
"Payment Date" means the last day of each quarter.
 
"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
"Permitted Liens" means Liens permitted by Section 6.15.
 
"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

--------------------------------------------------------------------------------

9

 
"Plan" means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
 
"Prime Rate" means the rate of interest per annum announced from time to time by
the Bank as its prime rate.  The Prime Rate is a variable rate and each change
in the Prime Rate is effective from and including the date the change is
announced as being effective.  THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE
THE BANK'S LOWEST RATE.
 
"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any Person which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
 
"Rate Management Obligations" of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
"Reimbursement Obligations" means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.18 to reimburse the Bank for
amounts paid by the Bank in respect of any one or more drawings under Facility
LCs.
 
"Rentals" of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.
 
"Replacement Taiwan Facility" means a senior revolving credit facility issued by
a Replacement Taiwan Lender to be used by Hurco Taiwan for its general working
capital purposes at any time the Taiwan Facility no longer is available to Hurco
Taiwan and all amounts owing under the Taiwan Facility have been paid in
full.  Without limitation, the Taiwan Facility shall be deemed no longer
available if: (i) the Bank demands payment of all or any portion of the
principal amount outstanding under the Taiwan Facility and at the time of such
demand no
 

--------------------------------------------------------------------------------

10

 
"Event of Default" (as that term is defined in the Taiwan Facility Documents)
has occurred and is continuing; or (ii) the Bank fails to honor any proper
request for an advance or loan under the Taiwan Facility at a time when all
conditions to availability under the Taiwan Facility have been satisfied, no
"Event of Default" (as that term is defined in the Taiwan Facility Documents)
has occurred and is continuing and, if such advance or loan were made, the
aggregate principal amount of all loans and advances outstanding under the
Taiwan Facility would not exceed the "Ceiling" (as that term is defined in the
Taiwan Facility Documents).
 
"Replacement Taiwan Lender" means any depository bank customarily providing
senior revolving credit facilities denominated in New Taiwan Dollars to
borrowers in Taiwan for working capital purposes.
 
"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
 
"Reports" is defined in Section 9.6.
 
"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D  or any comparable
regulation from time to time on Eurocurrency funding.  Eurodollar Loans shall be
deemed to constitute Eurocurrency funding and to be subject to such reserve
requirements without the benefit of or credit for pro-ration, exemption or
offset, that may be available under such Regulation D or any comparable
regulation.  The Reserve Requirement shall be adjusted automatically on and as
of the effective date of any change of such reserve requirement.
 
"S&P" means Standard and Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereto.
 
"Sale and Leaseback Transaction" means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
"Schedule" refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
"Section" means a numbered section of this Agreement, unless another document is
specifically referenced.
 
"Single Employer Plan" means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
"Subordinated Indebtedness" of a Person means any Indebtedness of such Person
for borrowed money the payment of which is subordinated to payment of the
Obligations and any Rate Management Obligations to the written satisfaction of
the Bank.
 
"Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
"Subsidiary" shall mean a Subsidiary of the Borrower.
 

--------------------------------------------------------------------------------

11

 
"Substantial Portion" means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 7.5% of the
consolidated net sales of the Borrower and its Subsidiaries as reflected in the
financial statements referred to in clause (i) above.
 
"Taiwan Facility"  is defined in the Introduction to this Agreement.
 
"Taiwan Facility Documents"  is defined in the Introduction to this Agreement.
 
"Taiwan Facility LC" is defined in Section 2.18.1.
 
"Taiwan Facility LC Commitment" means, the obligation of the Bank pursuant to
Section 2.1(b) to issue Taiwan Facility LCs upon the application of the Borrower
in an aggregate amount not exceeding New Taiwan Dollars 100,000,000.
 
"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
 
"Total Funded Debt/EBITDA Ratio" means the ratio of Consolidated Total
Indebtedness as of the end of each fiscal quarter of the Borrower to
Consolidated EBITDA for the four consecutive fiscal quarters then ending.
 
"Transferee" is defined in Section 11.3.
 
"Type" means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurodollar Loan.
 
"UK Facility" is defined in the Introduction to this Agreement.
 
"Unfunded Liabilities" means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
"US Facility LC" is defined in Section 2.18.1.
 
"Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
 

--------------------------------------------------------------------------------

12

 
1.2           Other Definitions; Rules of Construction.  The foregoing
definitions include both the singular and the plural forms thereof and shall be
construed accordingly.  All computations required hereunder and all financial
terms used herein shall be made or construed in accordance with Agreement
Accounting Principles unless such principles are inconsistent with the express
requirements of this Agreement; provided that, if the Borrower notifies the Bank
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in Agreement Accounting Principles in the operation of such
covenant (or if the Bank notifies the Borrower that the Bank wishes to amend
Article VI for such purpose), then the Borrower's compliance with such covenant
shall be determined on the basis of Agreement Accounting Principles in effect
immediately before the relevant change in Agreement Accounting Principles became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Bank.  Use of the terms "herein",
"hereof", and "hereunder" shall be deemed references to this entire Agreement
and not to the Section or clause in which the term appears.  References to
"Sections" and "subsections" shall be to Sections and subsections, respectively,
of this Agreement unless otherwise specifically provided.




ARTICLE II


THE CREDITS
 
2.1.           Commitments.
 
(a)           Loans and US Facility LCs.  From and including the Effective Date
and prior to the Facility Termination Date, the Bank agrees, on the terms set
forth in this Agreement, to (i) make Loans to the Borrower from time to time,
and (ii) issue US Facility LCs upon the request of the Borrower, in amounts not
to exceed in aggregate principal amount at any time outstanding the amount of
the Commitment as of the date any such Loan is made or US Facility LC is issued
or a Modification thereof is to be made.  All Loans shall be made and US
Facility LCs shall be issued in Dollars.  Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Loans at any time prior
to the Facility Termination Date.  The Commitment to extend credit under this
Section 2.1(a) shall expire on the Facility Termination Date.  The Bank will
issue US Facility LCs hereunder on the terms set forth in Section 2.18.
 
(b)           Taiwan Facility LCs.  From and including the Effective Date and
prior to the Facility Termination Date, the Bank agrees, on the terms set forth
in this Agreement, to issue Taiwan Facility LCs upon the request of the
Borrower, in amounts not to exceed in aggregate principal amount at any time
outstanding the amount of the Taiwan Facility LC Commitment as of the date any
such Taiwan Facility LC is issued or a Modification thereof is to be made.  All
Taiwan Facility LCs shall be issued in New Taiwan Dollars and shall be used in
connection with one or more Replacement Taiwan Facilities.  The Taiwan Facility
LC Commitment to extend credit hereunder shall expire on the Facility
Termination Date.  The Bank will issue Taiwan Facility LCs hereunder on the
terms set forth in Section 2.18.
 
2.2.           Required Payment.  In addition to any other payments required
under this Agreement, the Outstanding Credit Exposure and all other unpaid
Obligations shall be paid in full by the Borrower on the Facility Termination
Date.
 
2.3.          [Reserved]
 
2.4.           Types of Loans.  The Loans may be Floating Rate Loans or
Eurodollar Loans, or a combination thereof, selected by the Borrower in
accordance with Sections 2.8 and 2.9.
 
2.5.           Fees; Reductions in Commitment.
 

--------------------------------------------------------------------------------

13

 
(a)           Commitment Fee.  The Borrower agrees to pay to the Bank a
commitment fee at a per annum rate equal to the Applicable Margin on the daily
unused amount of the Commitment from the Effective Date to and including the
Facility Termination Date, payable quarterly in arrears and on the Facility
Termination Date.  The commitment fee for each fiscal quarter of the Borrower
shall be due and payable within ten (10) days after the Bank submits a statement
to the Borrower of the amount due for such fiscal quarter, based on the Bank's
determination of the Applicable Margin for such fiscal quarter.
 
(b)           LC Fees.  The Borrower shall pay to the Bank (i) with respect to
each standby Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurodollar Loans in effect from time to time on the
average daily undrawn stated amount under such standby Facility LC, subject to
the Bank's standard minimum fee existing at the time of issuance, such fee to be
payable in advance on each Payment Date, and (ii) with respect to each
commercial Facility LC, a one-time letter of credit fee at times and in amounts
as the Borrower and the Bank may agree from time to time (each such fee
described in this sentence, an "LC Fee").  The Borrower shall also pay to the
Bank at the time each Facility LC is issued documentary and processing charges
in connection with the issuance or Modification of and draws under Facility LCs
in accordance with the Bank's standard schedule for such charges as in effect
from time to time.
 
(c)           Optional Reductions in Commitment.  From time to time, the
Borrower may permanently reduce the Commitment in a minimum amount of $1,000,000
and in integral multiples of $500,000, upon written notice to the Bank, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Commitment may not be reduced below the aggregate principal
amount of the Outstanding Credit Exposure for Loans and US Facility LCs.
 
(d)           Mandatory Prepayments.  Notwithstanding anything in this Agreement
to the contrary, if at any time the aggregate amount of the Outstanding Credit
Exposure for Loans and US Facility LCs exceeds the Commitment, and upon written
notice from the Bank of such occurrence, the Borrower shall immediately repay
Loans, and otherwise provide funds to the Bank, in an aggregate principal amount
sufficient to eliminate any such excess, to be applied first to amounts
outstanding under the Loan, and then to the Facility LC Collateral Account in
respect to US Facility LCs.
 
2.6.           Minimum Amount of Each Loan; Limitation on Eurodollar Interest
Periods.  Each Eurodollar Loan shall be in the minimum amount of $1,000,000 and
in multiples of $100,000 if in excess thereof, and each Floating Rate Loan shall
be in the minimum amount of $100,000 and in multiples of $10,000 if in excess
thereof, provided, any Floating Rate Loan may be in the amount of the unused
Commitment.  There shall be no more than five (5) different Interest Periods in
effect at any time.
 
2.7.           Optional Principal Payments.  The Borrower may from time to time
pay, without penalty or premium, all outstanding Floating Rate Loans, or, in a
minimum aggregate amount of $100,000 or any integral multiple of $10,000 in
excess thereof, any portion of the outstanding Floating Rate Loans.  The
Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurodollar Loans, or, in a minimum aggregate amount of
$1,000,000 or any integral multiple of $100,000 in excess thereof, any portion
of the outstanding Eurodollar Loan upon three Business Days' prior notice to the
Bank.
 
2.8.           Method of Selecting Types and Interest Periods for New
Loans.  The Borrower shall select the Type of Loan and, in the case of each
Eurodollar Loan, the Interest Period applicable thereto from time to time.  The
Borrower shall give the Bank irrevocable notice (a "Borrowing Notice") not later
than Noon (Chicago time) on the Borrowing Date of each Floating Rate Loan and
three Business Days before the Borrowing Date for each Eurodollar Loan,
specifying:


 
(i)
the Borrowing Date, which shall be a Business Day, of such Loan,

 

--------------------------------------------------------------------------------

14


 
 
(ii)
the aggregate amount of such Loan,



 
(iii)
the Type of Loan selected, and



 
(iv)
in the case of each Eurodollar Loan, the Interest Period applicable thereto.

 
2.9.           Conversion and Continuation of Outstanding Loans.  Floating Rate
Loans shall continue as Floating Rate Loans unless and until such Floating Rate
Loans are converted into Eurodollar Loans pursuant to this Section 2.9 or are
repaid in accordance with Section 2.7.  Each Eurodollar Loan shall continue as a
Eurodollar Loan until the end of the then applicable Interest Period therefor,
at which time each such Eurodollar Loan shall be automatically converted into a
Floating Rate Loan unless (x) such Eurodollar Loan is or was repaid in
accordance with Section 2.7 or (y) the Borrower shall have given the Bank a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such Eurodollar Loan either continue as a Eurodollar Loan for the same
or another Interest Period or be converted into a Floating Rate Loan.  Any
conversion of any Eurodollar Loan shall be made only on the last day of the
Interest Period applicable thereto
 
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of a Floating Rate Loan into a Eurodollar Loan.  The
Borrower shall give the Bank irrevocable notice (a "Conversion/Continuation
Notice") of each conversion of a Floating Rate Loan into a Eurodollar Loan or
continuation of a Eurodollar Loan not later than 10:00 a.m. (Chicago time) at
least three Business Days prior to the date of the requested conversion or
continuation, specifying:


 
(i)
the requested date, which shall be a Business Day, of such conversion or
continuation,



 
(ii)
the aggregate amount and Type of the Loan which is to be converted or continued,
and,



 
(iii)
the amount of such Loan which is to be converted into or continued as a
Eurodollar Loan and the duration of the Interest Period applicable thereto.

 
2.10.           Changes in Interest Rate, etc.  Each Floating Rate Loan shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Loan is made or is converted from a Eurodollar Loan into
a Floating Rate Loan pursuant to Section 2.9, to but excluding the date it is
paid or is converted into a Eurodollar Loan pursuant to Section 2.9 hereof, at a
rate per annum equal to the Floating Rate for such day.  Changes in the rate of
interest on that portion of any Loan maintained as a Floating Rate Loan will
take effect simultaneously with each change in the Alternate Base Rate.  Each
Eurodollar Loan shall bear interest on the outstanding principal amount thereof
from and including the first day of the Interest Period applicable thereto to
(but not including) the last day of such Interest Period at the interest rate
determined by the Bank as applicable to such Eurodollar Loan based upon the
Borrower's selections under Sections 2.8 and 2.9 and otherwise in accordance
with the terms hereof.  No Interest Period may end after the Facility
Termination Date.
 
2.11.           Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.8 or 2.9, during the continuance of a Default or
Unmatured Default the Bank may, at its option, by notice to the Borrower,
declare that no Loan may be made as, converted into or continued as a Eurodollar
Loan.  During the continuance of a Default the Bank may, at its option, by
notice to the Borrower, declare that (i) each Eurodollar Loan shall bear
interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2% per annum, (ii) each
Floating Rate Loan shall bear interest at a rate per annum equal to the Floating
Rate in effect from time to time plus 2% per annum and (iii) the LC Fee shall be
increased by 2% per annum, provided that, during the continuance of a Default
under Section 7.6 or 7.7, the interest rates set forth in clauses (i) and (ii)
above and the increase in the LC Fee set forth in clause (iii) above shall be
applicable to all Credit Extensions without any election or action on the part
of the Bank.
 

--------------------------------------------------------------------------------

15

 
2.12.           Method of Payment.  
 
(a)   Each Loan shall be repaid and each payment of interest thereon shall be
paid in Dollars.  All Reimbursement Obligations shall be paid in the currency in
which the related draw on the relevant Facility LC was paid.  All payments of
the Obligations hereunder shall be made, without setoff, deduction, or
counterclaim, in immediately available funds to the Bank at the Bank's address
specified pursuant to Article XII, or at any other Lending Installation of the
Bank specified in writing by the Bank to the Borrower, by noon (Chicago time) on
the date when due and shall (except in the case of Reimbursement Obligations for
which the Bank has not been fully indemnified, or as otherwise specifically
required hereunder) be applied by the Bank as it may determine in its sole
discretion.  The Bank is authorized to charge any account of the Borrower
maintained with the Bank or any of its Affiliates for each payment of principal,
interest, Reimbursement Obligations and fees as it becomes due hereunder.
 
(b)   Notwithstanding the foregoing provisions of this Section, if, after the
Bank pays any draw on any Taiwan Facility LC in New Taiwan Dollars, currency
control or exchange regulations are imposed in Taiwan with the result that such
currency no longer exists or the Borrower is not able to make payment to the
Bank in New Taiwan Dollars, then all payments to be made by the Borrower
hereunder and under the other Loan Documents in New Taiwan Dollars shall instead
be made when due in Dollars in an amount equal to the Dollar equivalent of such
payment due, it being the intention of the parties hereto that the Borrower take
all risks of the imposition of any such currency control or exchange
regulations.  The Dollar equivalent of New Taiwan Dollars will be determined at
the exchange rate as quoted by a source selected by the Bank in its sole
discretion for the purchase of Dollars on the date such payment is due.
 
2.13.           Noteless Agreement; Evidence of Indebtedness.  (i)  The Bank
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to the Bank resulting from each Loan
made by the Bank from time to time, including the amounts of principal and
interest payable and paid to the Bank from time to time hereunder.
 
                  (ii)           The Bank shall also maintain accounts in which
it will record (a) the amount of each Loan made hereunder, the Type thereof and
the Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to the
Bank hereunder, (c) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (d) the amount of any sum
received by the Bank hereunder from the Borrower.
 
                  (iii)           The entries maintained in the accounts
maintained pursuant to paragraphs (i) and (ii) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Bank to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Obligations in accordance with their terms.
 
                  (iv)           The Bank may request that its Loan be evidenced
by a promissory note (a "Note").  In such event, the Borrower shall prepare,
execute and deliver to the Bank a Note payable to the order of the Bank in a
form supplied by the Bank.  Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 11.3) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 11.3, except to the
extent that the Bank or assignee subsequently returns any such Note for
cancellation and requests that the Loan once again be evidenced as described in
paragraphs (i) and (ii) above.
 
2.14.           Telephonic Notices.  The Borrower authorizes the Bank to extend,
convert or continue Loans, effect selections of Types of Loans and to transfer
funds based on telephonic notices made by any person or persons the Bank in good
faith believes to be acting on behalf of the Borrower, it being understood that
the foregoing authorization is specifically intended to allow Borrowing Notices
and Conversion/Continuation Notices to be given telephonically.  The Borrower
agrees to deliver promptly to the Bank a written confirmation, if such
confirmation is requested by the Bank, of each telephonic notice signed by an
Authorized Officer. If the written confirmation differs in any material respect
from the action taken by the Bank, the records of the Bank shall govern absent
manifest error.
 

--------------------------------------------------------------------------------

16

 
2.15.           Interest Payment Dates; Interest and Fee Basis.  Interest
accrued on each Floating Rate Loan shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof and at
maturity.  Interest accrued on each Eurodollar Loan shall be payable on the last
day of its applicable Interest Period, on any date on which the Eurodollar Loan
is prepaid, whether by acceleration or otherwise, and at maturity.  Interest
accrued on each Eurodollar Loan having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period.  Interest and LC Fees shall be calculated for actual days
elapsed on the basis of a 360-day year.  Interest shall be payable for the day a
Loan is made but not for the day of any payment on the amount paid if payment is
received prior to noon (local time) at the place of payment.  If any payment of
principal of or interest on a Loan shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.
 
2.16.           Lending Installations.  The Bank may make and issue and book the
Loans and Facility LCs at and through any Lending Installation, including
without limitation any Lending Installation designated by the Bank by written
notice to the Borrower, and Loan payments and payments with respect to Facility
LCs may be for the account of any such Lending Installation.  All terms of this
Agreement shall apply to any such Lending Installation and the Loan, Facility
LCs, and any Note issued hereunder shall be deemed held by the Bank for the
benefit of any such Lending Installation.  The Bank may, by written notice to
the Borrower, designate replacement or additional Lending Installations through
which Facility LCs will be issued by it and for whose account payments with
respect to Facility LCs are to be made.
 
2.17.          [Reserved]
 
2.18.           Facility LCs.
 
2.18.1.        Issuance.
 
(a) The Bank agrees, on the terms set forth in this Agreement, to issue standby
and commercial letters of credit (i) for the Borrower's general corporate
purposes (each, a "US Facility LC") and (ii) for the purpose of providing credit
enhancement for the benefit of one or more Replacement Taiwan Lenders to induce
such Replacement Taiwan Lenders to provide one or more Replacement Taiwan
Facilities in an aggregate principal amount not to exceed the amount of the
Taiwan Facility LC Commitment (each, a "Taiwan Facility LC", and any and all US
Facility LCs and Taiwan Facility LCs, each a "Facility LC"), and to renew,
extend, increase, decrease or otherwise modify each Facility LC ("Modify" and
each such action a "Modification"), from time to time from and including the
date of this Agreement and prior to the Facility Termination Date upon the
request of the Borrower; provided that immediately after each such Facility LC
is issued or Modified, (A) the aggregate amount of the outstanding LC
Obligations with respect to US Facility LCs shall not exceed the Commitment, (B)
the Outstanding Credit Exposure for Loans and US Facility LCs shall not exceed
the Commitment and (C) the aggregate amount of the outstanding LC Obligations
with respect to Taiwan Facility LCs shall not exceed the Taiwan Facility LC
Commitment.  No Facility LC shall have an expiry date later than the earlier of
(x) the fifth Business Day prior to the Facility Termination Date and (y) one
year after its issuance.
 
2.18.2.        Notice.  Subject to Section 2.18.1, the Borrower shall give the
Bank notice prior to 10:00 a.m. (Chicago time) at least five Business Days prior
to the proposed date of issuance or Modification of each Facility LC specifying
whether such Facility LC is a US Facility LC or a Taiwan Facility LC, the
beneficiary, the proposed date of issuance (or Modification) and the expiry date
of such Facility LC, and describing the proposed terms of such Facility LC and
the nature of the transactions proposed to be supported thereby.  The issuance
or Modification by the Bank of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the Bank
shall have no duty to ascertain), be subject to the conditions precedent that
such Facility LC shall be satisfactory to the Bank and that the Borrower shall
have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Facility LC as the Bank shall have
reasonably requested (each, a "Facility LC Application").  In the event of any
conflict between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.  The Borrower
understands and agrees that although any Taiwan Facility LC may be denominated
in New Taiwan Dollars, the Bank shall reserve the right to effect payment of any
draw on any Taiwan Facility  LC in Dollars in the amount equal to the Dollar
equivalent of such draw if New Taiwan Dollars is not a currency available to the
Bank at the time of drawing.  The Dollar equivalent of New Taiwan Dollars will
be determined at the exchange rate as quoted by a source selected by the Bank in
its sole discretion for the purchase of Dollars on the day immediately preceding
the actual date of payment.
 

--------------------------------------------------------------------------------

17


 
2.18.3.        Administration; Reimbursement by the Bank .  Upon receipt from
the beneficiary of any Facility LC of any demand for payment under such Facility
LC, the Bank shall promptly notify the Borrower as to the amount to be paid by
the Bank as a result of such demand and the proposed payment date (the "LC
Payment Date").  The responsibility of the Bank to the Borrower shall be only to
determine that the documents (including each demand for payment) delivered under
each Facility LC in connection with such presentment shall be in conformity in
all material respects with such Facility LC.



2.18.4.        Reimbursement by the Borrower.  The Borrower shall be irrevocably
and unconditionally obligated to reimburse the Bank on or before the applicable
LC Payment Date for any amounts to be paid by the Bank upon any drawing under
any Facility LC, without presentment, demand, protest or other formalities of
any kind; provided that the Borrower shall not be precluded from asserting any
claim for direct (but not consequential) damages suffered by the Borrower to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of the Bank in determining whether a request presented under any
Facility LC issued by it complied with the terms of such Facility LC or (ii) the
Bank's failure to pay under any Facility LC issued by it after the presentation
to it of a request strictly complying with the terms and conditions of such
Facility LC.  All such amounts paid by the Bank and remaining unpaid by the
Borrower shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to (x) the rate applicable to Floating Rate Loans for such
day if such day falls on or before the applicable LC Payment Date and (y) the
sum of 2% plus the rate applicable to Floating Rate Loans for such day if such
day falls after such LC Payment Date.  Subject to the terms of this Agreement
(including without limitation the submission of a Borrowing Notice in compliance
with Section 2.8 and the satisfaction of the applicable conditions precedent set
forth in Article IV), the Borrower may request a Loan hereunder for the purpose
of satisfying any Reimbursement Obligation.



2.18.5.        Obligations Absolute.  The Borrower's obligations under this
Section 2.18 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the Bank or any beneficiary of a Facility
LC.  The Borrower further agrees with the Bank that the Bank shall not be
responsible for, and the Borrower's Reimbursement Obligation in respect of any
Facility LC shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among the Borrower, Hurco Taiwan, Hurco Europe, any of
its other Affiliates, the beneficiary of any Facility LC or any financing
institution or other party to whom any Facility LC may be transferred or any
claims or defenses whatsoever of the Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee.  The Bank
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC.  The Borrower agrees that any
action taken or omitted by the Bank under or in connection with each Facility LC
and the related drafts and documents, if done without gross negligence or
willful misconduct, shall be binding upon the Borrower and shall not put the
Bank under any liability to the Borrower.  Nothing in this Section 2.18.5 is
intended to limit the right of the Borrower to make a claim against the Bank for
damages as contemplated by the proviso to the first sentence of Section 2.18.4.

 

--------------------------------------------------------------------------------

18


 
2.18.6.        Actions of the Bank.  The Bank shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Bank.  The
Bank shall be fully justified in failing or refusing to take any action under
this Agreement unless it shall first have received such advice as it reasonably
deems appropriate or it shall first be indemnified to its reasonable
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.



2.18.7.        Indemnification.  The Borrower indemnifies and holds harmless the
Bank, and its directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which the Bank
may incur (or which may be claimed against the Bank by any Person whatsoever) by
reason of or in connection with the issuance, execution and delivery or transfer
of or payment or failure to pay under any Facility LC or any actual or proposed
use of any Facility LC, including, without limitation, any claims, damages,
losses, liabilities, costs or expenses which the Bank may incur by reason of or
in connection with, by reason of or on account of the Bank issuing any Facility
LC which specifies that the term "Beneficiary" included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the Bank, evidencing
the appointment of such successor Beneficiary; provided that the Borrower shall
not be required to indemnify the Bank for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
(x) the willful misconduct or gross negligence of the Bank in determining
whether a request presented under any Facility LC complied with the terms of
such Facility LC or (y) the Bank's failure to pay under any Facility LC after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC.  Nothing in this Section 2.18.7 is intended to
limit the obligations of the Borrower under any other provision of this
Agreement.



2.18.8.        Facility LC Collateral Account.  The Borrower agrees that it
will, upon the request of the Bank and until the final expiration date of any
Facility LC and thereafter as long as any amount is payable to the Bank in
respect of any Facility LC, maintain a special collateral account pursuant to
arrangements satisfactory to the Bank (the "Facility LC Collateral Account") at
the Bank's office at the address specified pursuant to Article XII, in the name
of the Borrower but under the sole dominion and control of the Bank and in which
the Borrower shall have no interest other than as set forth in Section 8.1.  The
Borrower pledges and assigns to the Bank, and grants to the Bank a security
interest in, all of the Borrower's right, title and interest in and to all funds
which may from time to time be on deposit in the Facility LC Collateral Account
to secure the prompt and complete payment and performance of the
Obligations.  The Bank will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of the Bank having a
maturity not exceeding 30 days.  Nothing in this Section 2.18.8 shall either
obligate the Bank to require the Borrower to deposit any funds in the Facility
LC Collateral Account or limit the right of the Bank to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 8.1.

 
2.19.          [Reserved]
 
2.20.          Guarantees.  To secure the payment when due of any Note and the
other Obligations to the Bank, the Guarantors shall execute and deliver to the
Bank the Guaranty.
 

--------------------------------------------------------------------------------

19

 
2.21.          [Reserved]
 
2.22.          Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the "specified currency") into
another currency, the parties agree that the rate of exchange used shall be that
at which in accordance with normal banking procedures the Bank could purchase
the specified currency with such other currency at the Bank's main Chicago
office on the Business Day preceding that on which final, non-appealable
judgment is given.  The obligations of the Borrower in respect of any sum due to
the Bank shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by the Bank of any sum adjudged to be so due in such other
currency the Bank may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency.  If the amount of the
specified currency so purchased is less than the sum originally due to the Bank
in the specified currency, the Borrower agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Bank against such loss, and if the amount of the
specified currency so purchased exceeds the sum originally due to the Bank in
the specified currency, the Bank agrees to remit such excess to the Borrower.






ARTICLE III


YIELD PROTECTION; TAXES
 
3.1.           Yield Protection.  In the event that any applicable law, treaty
or other international agreement, rule, or regulation (whether domestic or
foreign) now or hereafter in effect and whether or not presently applicable to
the Bank or applicable Lending Installation, or any interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by the Bank or
applicable Lending Installation with any guideline, request or directive of any
such authority (whether or not having the force of law), shall (a) affect the
basis of taxation of payments to the Bank of any amounts payable by the Borrower
under this Agreement (other than Excluded Taxes), or (b) shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by the Bank
or applicable Lending Installation (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar Loans),
or (c) shall impose any other condition with respect to this Agreement, the
Commitment, any Note, or the Loan, or any Facility LC, and the result of any of
the foregoing is to increase the cost to the Bank or applicable Lending
Installation of making, funding, or maintaining any Eurodollar Loan or any
Facility LC or to reduce the amount of any sum receivable by the Bank or
applicable Lending Installation thereon, then the Borrower shall pay to the
Bank, from time to time, upon its request, additional amounts sufficient to
compensate the Bank for such increased cost or reduced sum receivable.  A
statement as to the amount of such increased cost or reduced sum receivable,
prepared in good faith and in reasonable detail by the Bank and submitted by the
Bank to the Borrower, shall be conclusive and binding for all purposes absent
manifest error in computation.
 
3.2.           Changes in Capital Adequacy Regulations.  In the event that any
applicable law, treaty, or other international agreement, rule, or regulation
(whether domestic or foreign) now or hereafter in effect and whether or not
presently applicable to the Bank, or any interpretation or administration
thereof by any governmental authority charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive of any such authority (whether or not having the force of law),
including any risk-based capital guidelines, affects or would affect the amount
of capital required or expected to be maintained by the Bank (or any corporation
controlling the Bank) and the Bank determines that the amount of such capital is
increased by or based upon the existence of the Bank's obligations hereunder and
such increase has the effect of reducing the rate of return on the Bank's (or
such controlling corporation's) capital as a consequence of such obligations
hereunder to a level below that which the Bank (or such controlling corporation)
could have achieved but for such circumstances (taking into consideration its
policies with respect to capital adequacy), then the Borrower shall pay to the
Bank from time to time, upon request by the Bank, additional amounts sufficient
to compensate such Bank (or such controlling corporation) for any increase in
the amount of capital and reduced rate of return which the Bank reasonably
determines to be allocable to the existence of the Bank's obligations
hereunder.  A statement as to the amount of such compensation, prepared in good
faith and in reasonable detail by the Bank and submitted to the Borrower, shall
be conclusive and binding for all purposes absent manifest error in computation.
 

--------------------------------------------------------------------------------

20

 
3.3.           Availability of Types of Loans.  In the event that any applicable
law, treaty, or other international agreement, rule, or regulation (whether
domestic or foreign) now or hereafter in effect and whether or not presently
applicable to the Bank, or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by the Bank with any guideline, request, or directive of
such authority (whether or not having the force of law), including without
limitation exchange controls, shall make it unlawful or impossible for the Bank
to maintain any Eurodollar Loan at a suitable Lending Installation under this
Agreement, shall make it impracticable, unlawful or impossible for, or shall in
any way limit or impair ability of, the Borrower to make or the Bank to receive
any payment under this Agreement at the place specified for payment hereunder,
the Bank shall suspend the availability of Eurodollar Loans and the Borrower
shall, upon receiving notice thereof from the Bank, repay in full the
then-outstanding principal amount of each Eurodollar Loan so affected, together
with all accrued interest thereon to the date of payment and all amounts owing
to the Bank under Section 3.4, (a) on the last day of the then-current Interest
Period applicable to the Eurodollar Loan if the Bank may lawfully continue to
maintain the Eurodollar Loan to that day, or (b) immediately if the Bank may not
continue to maintain the Eurodollar Loan to that day.
 
3.4.           Funding Indemnification.  If the Borrower makes any payment of
principal with respect to any Eurodollar Loan on any other date than the last
day of an Interest Period applicable thereto (whether pursuant to Section 2.2,
Section 2.5, Section 2.7, Section 8.1, or otherwise), or if the Borrower fails
to borrow any Eurodollar Loan after notice has been given to the Bank in
accordance with Section 2.8, or if the Borrower fails to make any payment of
principal or interest in respect of a Eurodollar Loan when due, the Borrower
shall reimburse the Bank on demand for any resulting loss or expense incurred by
the Bank, including without limitation any loss incurred in obtaining,
liquidating, or employing deposits from third parties, whether or not the Bank
shall have funded or committed to fund the Eurodollar Loan.  A statement as to
the amount of such loss or expense, prepared in good faith and in reasonable
detail by the Bank and submitted by the Bank to the Borrower, shall be
conclusive and binding for all purposes absent manifest error in
computation.  Calculation of all amounts payable to the Bank under this Section
3.4 shall be made as though the Bank shall have actually funded or committed to
fund the relevant Eurodollar Loan through the purchase of an underlying deposit
in an amount equal to the amount of the Eurodollar Loan in the relevant market
and having a maturity comparable to the related Interest Period and through the
transfer of such deposit to a domestic office of the Bank in the United States;
provided, however, that the Bank may fund any Eurodollar Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the purpose of
calculating amounts payable under this Section 3.4.
 
3.5.           Taxes.  (i)  All payments of principal of and interest on the
Loan and other amounts payable by the Borrower hereunder shall be made by the
Borrower without setoff or counterclaim, and, subject to the next succeeding
sentence, free and clear of, and without deduction or withholding for, or on
account of, any Taxes.  If any Taxes are imposed, the Borrower will pay such
additional amounts as may be necessary so that payment of principal of and
interest on the Loan and other amounts payable hereunder, after withholding or
deduction for or on account thereof, will not be less than any amount provided
to be paid hereunder and, in any such case, the Borrower will furnish to the
Bank certified copies of all tax receipts evidencing the payment of such amounts
within 45 days after the date any such payment is due pursuant to applicable
law.



--------------------------------------------------------------------------------

21

 
                (ii)  In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Agreement or any Note or Facility LC Application
("Other Taxes").


(iii)  The Borrower indemnifies the Bank for the full amount of Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed on
amounts payable under this Section 3.5) paid by the Bank and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within 30 days
of the date the Bank makes demand therefor pursuant to Section 3.6.
 
3.6.           Bank Statements; Survival of Indemnity. To the extent reasonably
possible, the Bank shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to the
Bank under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Loans under Section 3.3, so long as such designation is not, in the
judgment of the Bank, disadvantageous to it.  The Bank shall deliver a written
statement to the Borrower as to the amount due, if any, under Section 3.1, 3.2,
3.4 or 3.5.  Such written statement shall set forth in reasonable detail the
calculations upon which the Bank determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a Eurodollar Loans shall be calculated as though the Bank funded its Eurodollar
Loans through the purchase of a deposit of the type and maturity corresponding
to the deposit used as a reference in determining the Eurodollar Rate applicable
to such Credit Extension, whether in fact that is the case or not.  Unless
otherwise provided herein, the amount specified in the written statement of the
Bank shall be payable on demand after receipt by the Borrower of such written
statement.  The obligations of the Borrower under Sections 3.1, 3.2, 3.4, and
3.5 shall survive payment of the Obligations and termination of this Agreement.




ARTICLE IV


CONDITIONS PRECEDENT
 
4.1.           Initial Credit Extension.  The Bank shall not be required to make
the initial Credit Extension hereunder unless the Borrower has furnished to the
Bank and completed the following matters, all in form and substance satisfactory
to the Bank:


 
(i)
 
Copies of the articles or certificate of incorporation of the Borrower and the
Guarantors, together with all amendments, and a certificate of good standing or
existence for the Borrower and each Guarantor, each certified by the appropriate
governmental officer in its jurisdiction of incorporation.



 
(ii)
 
Copies, certified by the Secretary or Assistant Secretary of the Borrower and
the Guarantors, of each of their respective by-laws and of each of their
respective Board of Directors' resolutions and of resolutions or actions of any
other body authorizing the execution of the Loan Documents to which the Borrower
and the Guarantors are a party.



 
(iii)
 
An incumbency certificate, executed by the Secretary or Assistant Secretary of
the Borrower and the Guarantors, which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers of the Borrower
and the Guarantors authorized to sign the Loan Documents to which the Borrower
and the Guarantors are a party, upon which certificate the Bank shall be
entitled to rely until informed of any change in writing by the Borrower or the
Guarantors, as the case may be.

 

--------------------------------------------------------------------------------

22


 
 
(iv)
 
A certificate, signed by the chief financial officer of the Borrower, stating
that on the initial Credit Extension Date no Default or Unmatured Default has
occurred and is continuing.



 
(v)
 
A written opinion of the Borrower's and the Guarantors' counsel, addressed to
the Bank in substantially the form of Exhibit E.



 
(vi)
 
Any Note requested by the Bank pursuant to Section 2.13 payable to the order of
the Bank.



 
(vii)
 
Written money transfer instructions, in substantially the form of Exhibit D,
addressed to the Bank and signed by an Authorized Officer, together with such
other related money transfer authorizations as the Bank may have reasonably
requested.



 
(viii)
 
If the initial Credit Extension will be the issuance of a Facility LC, a
properly completed Facility LC Application.



 
(ix)
The Guaranty substantially in the form of Exhibit C.

 
 
(x)
Reserved.
 

 
(xi)
Excepting only the form 8-K to be filed by the Borrower post-closing, copies of
all governmental and non-governmental consents, approvals, authorizations,
declarations, registrations or filings, if any, required on the part of the
Borrower or the Guarantors in connection with the execution, delivery, and
performance of the Loan Documents, or the transactions contemplated thereby or
as a condition to the legality, validity or enforceability of the Loan
Documents, certified as true and correct and in full force and effect as of the
Effective Date by a duly authorized officer of the Borrower or the Guarantors,
or, if none are required, a certificate of such officer to that effect.



 
(xii)
Such other documents as the Bank or its counsel may have reasonably requested.

 
4.2.           Each Credit Extension.  The Bank shall not be required to make
any Credit Extension unless on the applicable Credit Extension Date:


 
(i)
 
There exists no Default or Unmatured Default.



 
(ii)
 
The representations and warranties contained in Article V are true and correct
as of such Credit Extension Date except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.



 
(iii)
 
All legal matters incident to the making of such Credit Extension shall be
satisfactory to the Bank and its counsel.



 
(iv)
 
The Bank shall have received a Borrowing Notice or, in the case of any issuance
of a Facility  LC, a properly completed Facility LC Application and such other
documentation in connection therewith as requested by the Bank.

 
Each Borrowing Notice or request for issuance of a Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 4.2(i) and (ii) have been
satisfied.



--------------------------------------------------------------------------------

23



ARTICLE V


REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Bank that:
 
5.1.           Existence and Standing.  Each of the Borrower and its Active
Subsidiaries is a corporation duly and properly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.  The Borrower has all requisite
corporate power to own or lease the properties used in its business and to carry
on its business as now being conducted and as proposed to be conducted.
 
5.2.           Authorization and Validity.  The Borrower and each Guarantor, as
the case may be, has the power and authority and legal right to execute and
deliver the Loan Documents to which it is a party and to perform its obligations
thereunder.  The execution and delivery by the Borrower and each of the
Guarantors, as the case may be, of the Loan Documents to which it is a party and
the performance of its obligations thereunder have been duly authorized by
proper corporate proceedings, and the Loan Documents to which the Borrower and
each of the Guarantors is a party, as the case may be, constitute legal, valid
and binding obligations of the Borrower and each of the Guarantors, as the case
may be, enforceable against the Borrower or each Guarantor, as the case may be,
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally.
 
5.3.           No Conflict; Government Consent.  Neither the execution and
delivery by the Borrower or the Guarantors of the Loan Documents to which it is
a party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower or any of its Subsidiaries or (ii) the Borrower's or any Subsidiary's
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Subsidiary pursuant to the terms of any such indenture, instrument
or agreement.  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Borrower or any of its Subsidiaries, is required to be obtained by the Borrower
or any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings under this Agreement, the payment and performance
by the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
 
5.4.           Financial Statements.  The July 31, 2007, consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the Bank
were prepared in accordance with generally accepted accounting principles in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.
 
5.5.           Material Adverse Change.  Since October 31, 2006, there has been
no change in the business, Property, prospects, condition (financial or
otherwise) or results of operations of the Borrower and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.
 

--------------------------------------------------------------------------------

24

 
5.6.           Taxes.  The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and as to which no Lien exists.  No tax liens have been filed and no claims are
being asserted with respect to any such taxes.  The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.
 
5.7.           Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions.  Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, the Borrower has no material contingent obligations not
provided for or disclosed in the financial statements referred to in Section
5.4.
 
5.8.           Subsidiaries.  Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective Capital Stock or other ownership interests owned by the Borrower or
other Subsidiaries.  All of the issued and outstanding shares of Capital Stock
or other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.  Each Subsidiary of the
Borrower has and will have all requisite corporate power to own or lease the
properties used in its business and to carry on its business as now being
conducted and as proposed to be conducted.
 
5.9.           ERISA.  There are no Unfunded Liabilities of any Single Employer
Plans of the Borrower or the Guarantors.  Neither the Borrower nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to Multiemployer Plans.  Each Plan complies in all
material respects with all applicable requirements of law and regulations, no
Reportable Event has occurred with respect to any Plan, neither the Borrower nor
any other member of the Controlled Group has withdrawn from any Plan or
initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan.
 
5.10.           Accuracy of Information.  No information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Bank in connection
with the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading.
 
5.11.           Regulation U.  Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.
 
5.12.           Material Agreements.  Neither the Borrower nor any Subsidiary is
a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.
 
5.13.           Compliance With Laws.  The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property.
 

--------------------------------------------------------------------------------

25

 
5.14.           Ownership of Properties.  On the date of this Agreement, the
Borrower and its Subsidiaries will have good title, free of all Liens other than
those permitted by Section 6.15, to all of the Property and assets reflected in
the Borrower's most recent consolidated financial statements provided to the
Bank as owned by the Borrower and its Subsidiaries.
 
5.15.           Plan Assets; Prohibited Transactions.  The Borrower is not an
entity deemed to hold "plan assets" within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.
 
5.16.           Environmental Matters. In the ordinary course of its business,
the officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws.  On the basis of this consideration, the Borrower and
each of its Subsidiaries has concluded that Environmental Laws cannot reasonably
be expected to have a Material Adverse Effect.  Neither the Borrower nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
 
5.17.           Investment Company Act.  Neither the Borrower nor any Subsidiary
is an "investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.
 
5.18.           Public Utility Holding Company Act.  Neither the Borrower nor
any Subsidiary is a "holding company" or a "subsidiary company" of a "holding
company", or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company", within the meaning of the Public Utility Holding Company
Act of 1935, as amended.
 
5.19.           Insurance.  The certificate signed by the President or Chief
Financial Officer of the Borrower, that attests to the existence and adequacy
of, and summarizes, the property and casualty insurance program carried by the
Borrower with respect to itself and its Subsidiaries and that has been furnished
by the Borrower to the Bank, is complete and accurate.  This summary includes
the insurer's or insurers' name(s), policy number(s), expiration date(s),
amount(s) of coverage, type(s) of coverage, exclusion(s), and deductibles.  This
summary also includes similar information, and describes any reserves, relating
to any self-insurance program that is in effect.
 
5.20           [Reserved]
 
5.21           Disclosure.  No report or other information furnished in writing
or on behalf of the Borrower or any Guarantor to the Bank in connection with the
negotiation or administration of this Agreement contains any material
misstatement of fact or omits to state any material fact or any fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which they were made.  Neither this Agreement, any Notes or the
Guaranty, nor any other document, certificate, or report or statement or other
information furnished to the Bank by or on behalf of the Borrower or any
Guarantor in connection with the transactions contemplated by this Agreement
contains any untrue statement of a material fact or omits to state a material
fact in order to make the statements contained herein and therein not misleading
in light of the circumstances in which they were made.  There is no fact known
to the Borrower or any Guarantor which materially and adversely affects, or
which in the future may (so far as the Borrower or any Guarantor can now
foresee) materially and adversely affect, the business, properties, operations
or condition, financial or otherwise, of the Borrower, any Guarantor or any of
their respective Subsidiaries, which has not been set forth in this Agreement or
in the other documents, certificates, statements, reports and other information
furnished in writing to the Bank by or on behalf of the Borrower or any
Guarantor in connection with the transactions contemplated by this Agreement.
 

--------------------------------------------------------------------------------

26

 
5.22           Intellectual Property.  The Borrower and each of its Subsidiaries
owns, or is licensed to use, all trademarks, trade names, service marks,
copyrights, technology, know-how and processes necessary for the conduct of its
business as currently conducted (the "Intellectual Property") except for those
the failure to own or license which could not reasonably be expected to have a
Material Adverse Effect.  No claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Borrower or any of its Subsidiaries know of any valid basis for any such claim,
the use of such Intellectual Property by the Borrower and each of its
Subsidiaries does not infringe on the rights of any Person, and, to the
knowledge of the Borrower, no Intellectual Property has been infringed,
misappropriated or diluted by any other Person except for such claims,
infringements, misappropriation and dilutions that, in the aggregate, could not
have a Material Adverse Effect.




ARTICLE VI


COVENANTS
 
During the term of this Agreement, unless the Bank shall otherwise consent in
writing:
 
6.1.           Financial Reporting.  The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Bank:


 
(i)
Within 110 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants acceptable to
the Bank, prepared in accordance with Agreement Accounting Principles on a
consolidated (and if requested by the Bank consolidating) basis (except that
consolidated balance sheets and statements of operations and retained earnings
need not be given for Inactive Subsidiaries or Active Subsidiaries whose only
asset is the Capital Stock of another Subsidiary of the Borrower and
consolidating statements need not be certified by such accountants) for itself
and its Subsidiaries, including balance sheets as of the end of such period,
related profit and loss and reconciliation of surplus statements, and a
statement of cash flows, accompanied by a certificate of the Borrower's chief
financial officer or principal accounting officer as required under Section
6.1(ii).



 
(ii)
Within 45 days after the close of each fiscal quarter, for itself and its
Subsidiaries, consolidated (and if requested by the Bank consolidating)
unaudited balance sheets as at the close of each such fiscal quarter and
consolidated (and if requested by the Bank consolidating) profit and loss and
reconciliation of surplus statements and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such fiscal quarter
(except that consolidating balance sheets and statements of operations and
retained earnings need not be given for Inactive Subsidiaries or Active
Subsidiaries whose only asset is the Capital Stock of another Subsidiary of the
Borrower), all certified by its chief financial officer or principal accounting
officer as fairly presenting the consolidated financial position of the Borrower
and its Subsidiaries for the periods contained therein and as having been
prepared in accordance with Agreement Accounting Principles, together with a
compliance certificate and attached compliance statement substantially in the
form of Exhibit B.

 

--------------------------------------------------------------------------------

27


 
 
(iii)
As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the chief financial officer of the Borrower, describing said
Reportable Event and the action which the Borrower proposes to take with respect
thereto.



 
(iv)
As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries.



 
(v)
Promptly upon the furnishing thereof to the shareholders of the Borrower, copies
of all financial statements, reports and proxy statements so furnished.



 
(vi)
Promptly upon the filing thereof, notice regarding the filing of all
registration statements and annual, quarterly, monthly or other regular reports
which the Borrower or any of its Subsidiaries files with the Securities and
Exchange Commission.



 
(vii)
[Reserved]



 
(viii)
[Reserved]



 
(vix)
Such other information (including non-financial information) as the Bank may
from time to time reasonably request.

 
 
 

 
6.2.           Use of Proceeds.  The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions for general corporate
purposes, which may include, without limitation, Acquisitions permitted under
Section 6.14(iv), and, with respect to Taiwan Facility LCs, as provided in
Section 2.18.1(a).  The Borrower will not, nor will it permit any Subsidiary to,
use any of the proceeds of the Loans to purchase or carry any "margin stock" (as
defined in Regulation U).
 
6.3.           Notice of Default.  The Borrower will, and will cause each
Subsidiary to, give prompt notice in writing to the Bank of the occurrence of
any Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.
 
6.4.           Conduct of Business.  The Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.
 
6.5.           Taxes.  The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.
 

--------------------------------------------------------------------------------

28

 
6.6.           Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Borrower will furnish to the Bank upon request
full information as to the insurance carried.
 
6.7.           Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.
 
6.8.           Maintenance of Properties.  The Borrower will, and will cause
each Subsidiary to, do all things necessary to maintain, preserve, protect and
keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.
 
6.9.           Inspection.  The Borrower will, and will cause each Subsidiary
to, permit the Bank, by its representatives and agents, to inspect any of the
Property, books and financial records of the Borrower and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Borrower and each Subsidiary, and to discuss the affairs, finances and
accounts of the Borrower and each Subsidiary with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Bank may designate.
 
6.10           Dividends.  The Borrower will not, nor will it permit any
Subsidiary to, declare or pay any dividends or make any distributions on its
Capital Stock (other than dividends payable in its own Capital Stock) or redeem,
repurchase or otherwise acquire or retire any of its Capital Stock at any time
outstanding; provided that if (i) no Default or Unmatured Default has occurred
and is continuing or would be caused thereby and (ii) as of the end of the
fiscal quarter of the Borrower immediately preceding the date of declaration,
payment, distribution, redemption, repurchase, acquisition or retirement, as the
case may be, the Total Funded Debt/EBITDA Ratio was less than 3.0, the Borrower
may declare and pay such dividends, make such distributions and make such
redemptions, repurchases or other acquisitions or retirements which in the
aggregate do not exceed $5,000,000 in any fiscal year.
 
6.11.           Indebtedness.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:


 
(i)
The Loans, the other Outstanding Facilities, and the Reimbursement Obligations.



 
(ii)
Indebtedness arising under Rate Management Transactions.



 
(iii)
The Hurco GmbH Facility and a guaranty of payment of the Hurco GmbH Facility
from the Borrower or any Subsidiary.



 
(iv)
Indebtedness of any Subsidiary owing to the Borrower or to any other Subsidiary
and Indebtedness of the Borrower owing to any Subsidiary.



 
(v)
The UK Facility, the Taiwan Facility (or one or more Replacement Taiwan
Facilities in an aggregate principal amount up to the principal amount of the
Taiwan Facility when it was available), the Hurco UK Guaranty and the Hurco
Taiwan Guaranty.

 

--------------------------------------------------------------------------------

29


 
 
(vi)
Product warranty obligations incurred in the ordinary course of business.



 
(vii)
[Reserved]

 
 
(viii)
[Reserved]
 

 
(ix)
Subordinated Indebtedness.



 
(x)
Indebtedness (other than Indebtedness permitted above in this Section 6.11) in
an aggregate outstanding principal amount not exceeding $10,000,000 at any time.

 
6.12.           Merger.  The Borrower will not, nor will it permit any
Subsidiary to, merge or consolidate with or into any other Person, except (i)
that a Subsidiary may merge into the Borrower or a Wholly-Owned Subsidiary and
(ii) as permitted under Section 6.14(iv).
 
6.13.           Sale of Assets.  The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property (other than
cash) to any other Person, except:


 
(i)
Sales and leases of inventory in the ordinary course of business, and licensing
of software, patents, and other assets in the ordinary course of business.



 
(ii)
Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries.



 
(iii)
Sales of the Borrower's Capital Stock.

 
6.14.           Investments and Acquisitions.  The Borrower will not, nor will
it permit any Subsidiary to, make or suffer to exist any Investments (excluding
loans and advances to, and other Investments in, Subsidiaries permitted by
Section 6.11), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:


 
(i)
Cash Equivalent Investments, Investments under the Hurco Deferred Compensation
Plan made pursuant to the Hurco Deferred Compensation Plan Trust Agreement and
existing Investments in wholly-owned Subsidiaries.



 
(ii)
Other Investments (other than Investments described in clause (i) above of this
Section 6.14) in existence on the date hereof and described in Schedule 6.14.



 
(iii)
Additional Investments comprised of capital contributions (whether in the form
of cash, a note, or other assets), up to $1,000,000 in the aggregate, to new or
existing Subsidiaries.



 
(iv)
The Borrower or any Subsidiary may make any Acquisition so long as (i) the
Borrower or such Subsidiary, as the case may be, shall be the survivor of such
Acquisition, (ii) the Acquisition is of or with a Person engaged in a line of
business similar to the lines of business presently engaged in by the Borrower,
which include the manufacturing of machine tools, development of software for
machine tools and distribution of machine tools, or a line of business that
reasonably would be considered an ordinary extension of any such line of
business presently engaged in by the Borrower, (iii) the Acquisition is
consensual and not hostile or contested, (iv) both immediately before and after
giving effect to such Acquisition, no Default or Unmatured Default shall have
occurred and be continuing or would result therefrom and the representations and
warranties contained in this Agreement and in the other Loan Documents shall be
true and correct on and as of the date thereof (both before and after such
Acquisition is consummated), (v) as soon as available, and in any event not less
than thirty (30) days prior to the proposed date of consummation of such
Acquisition, the Borrower shall have furnished to the Bank a summary of the
proposed Acquisition, copies of the purchase, merger or investment agreement and
all other documents related to such Acquisition (the "Acquisition Documents"),
copies of historical financial statements with respect to the entity or assets
being acquired, and a pro forma consolidated balance sheet and projected cash
flows for the Borrower and its Subsidiaries, and pro forma covenant compliance
calculations, taking into account such acquisition, and all other business and
financial information reasonably requested by the Bank, all in form and detail
satisfactory to the Bank, (vi) all parties to the Acquisition Documents shall
have consented to the assignment to the Bank of all rights of the Borrower and
its Subsidiaries under the Acquisition Documents and to the reliance by the Bank
on all opinions delivered in connection with such Acquisition, (vii) neither the
Borrower nor any of its Subsidiaries shall, as a result of or in connection with
such Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected to have a Material Adverse Effect, (viii) immediately
before and after the consummation of such Acquisition, the sum of the unused
amount of the Commitment plus the Borrower's cash on hand as demonstrated to the
Bank to its reasonable satisfaction shall be not less than $5,000,000, and (ix)
concurrently with the consummation of such Acquisition, the Borrower and its
Subsidiaries, including without limitation each such Subsidiary acquired or
created in connection with such Acquisition, shall comply with all of the
requirements of this Agreement and the other Loan Documents, including without
limitation causing to be executed and/or delivered at such time all agreements
and other documents of the types required under Sections 4.1, 6.22 and 6.23 of
this Agreement.

 

--------------------------------------------------------------------------------

30

 
6.15.           Liens.  The Borrower will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:


 
(i)
Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.



 
(ii)
Liens imposed by law, such as carriers', warehousemen's and mechanics' liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due.



 
(iii)
Liens arising out of pledges or deposits under worker's compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.



 
(iv)
Utility easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.

 

--------------------------------------------------------------------------------

31


 
 
(v)
The interest or title of a lessor under any lease (including without limitation
Capitalized Leases) otherwise permitted under this Agreement with respect to the
property subject to such lease.



 
(vi)
Liens on the assets of Hurco GmbH and Hurco BV to secure the Hurco GmbH
Facility.



 
(vii)
[Reserved]

 
 
(xiii)
[Reserved]
 

 
(ix)
[Reserved]



 
(x)
[Reserved]



 
(xi)
Any Lien created to secure payment of a portion of the purchase price of any
tangible fixed asset acquired by the Borrower or any of its Subsidiaries
(including without limitation any such purchase money liens pre-existing on
assets acquired pursuant to any Acquisition permitted under Section 6.14(iv))
may be created or suffered to exist upon such fixed asset if the aggregate
principal amount of all Indebted­ness secured by such Liens plus the aggregate
amount of obligations of the Borrower and its Subsidiaries under the resulting
leases under all Sale and Leaseback Transactions permitted under Section 6.17
does not exceed $10,000,000 at any time, provided that such Lien does not
encumber any other asset at any time owned by the Borrower or such Subsidiary,
and provided, further, that not more than one such Lien shall encumber such
fixed asset at any one time.

 
6.16.           Affiliates.  The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower's or such Subsidiary's
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction.
 
6.17.           Sale and Leaseback Transactions.  The Borrower will not, nor
will it permit any Subsidiary to, enter into or suffer to exist any Sale and
Leaseback Transaction if the sum of the aggregate amount of obligations of the
Borrower and its Subsidiaries under the resulting leases under all such Sale and
Leaseback Transactions plus the aggregate principal amount of all Indebted­ness
secured by Liens permitted under Section 6.15(xi) does not exceed $10,000,000 at
any time.
 
6.18.           Contingent Obligations.  The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Contingent Obligation
(including, without limitation, any Contingent Obligation with respect to the
obligations of a Subsidiary), except (i) by endorsement of instruments for
deposit or collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) the Credit Obligations, (iv) the Guaranty and the Hurco UK
Guaranty and Hurco Taiwan Guaranty, (v) the Guaranty of Underlease dated on or
about April 30, 2002, among CMP Batteries Limited, Hurco Europe, and the
Borrower, and (vii) to the extent permitted by Section 6.11.
 
6.19.           [Reserved]
 
6.20.           Financial Covenants.


6.20.1.
[Reserved]

 

--------------------------------------------------------------------------------

32

 
6.20.2.        Maximum Consolidated Total Indebtedness to Consolidated Total
Capitalization.  The Borrower will not permit the ratio, determined as of the
end of each of its fiscal quarters beginning with the fiscal quarter ending
October 31, 2007, of (i) Consolidated Total Indebtedness to (ii) Consolidated
Total Capitalization, to be greater than 0.50 to 1.0.
 
6.20.3.        [Reserved]
 
6.20.4.        Net Income.  The Borrower will not permit or suffer Consolidated
Net Income determined as of the end of any fiscal quarter, for the four fiscal
quarters then ending, beginning with the period of four fiscal quarters ending
October 31, 2007, to be less than $0.
 
6.21.           Banking Relationship.  The Borrower will use, and cause its
Domestic Subsidiaries to use, the Bank as its primary bank of account and
related account services.
 
6.22.           Guaranty.  The Borrower will promptly, but not more than 10 days
after such event, cause each Domestic Subsidiary which is acquired or created or
which ceases to be an Inactive Subsidiary after the date hereof to execute and
deliver to the Bank a Guaranty.  The Borrower shall notify the Bank, within 10
days after the occurrence thereof, of any Person becoming a Subsidiary.
 
6.23.           Further Assurances.  The Borrower will, and will cause each
Guarantor to, execute and deliver within 30 days after request therefor by the
Bank, all further instruments and documents and take all further action that may
be necessary or desirable, or that the Bank may request, in order to give effect
to, and to aid in the exercise and enforcement of the rights and remedies of the
Bank under, this Agreement, the Notes and the Guaranty.  In addition, the
Borrower agrees to deliver to the Bank within 30 days after the acquisition or
creation of any Subsidiary not listed in Schedule 5.8 hereto, supplements to
Schedule 5.8 such that such Schedule, together with such supplements, shall at
all times accurately reflect the information provided for thereon.
 
6.24.           Accounting Changes.  Until the Facility Termination Date and
thereafter until payment in full of accrued interest on the Notes and the
performance of all other Obligations, the Borrower agrees that, unless the Bank
shall otherwise consent in writing it shall not, and shall not permit any of its
Subsidiaries to, change their respective fiscal years or make any significant
changes (i) in accounting treatment and reporting practices except as permitted
by Agreement Accounting Principles and disclosed to the Bank, or (ii) in tax
reporting treatment except as permitted by law and disclosed to the Bank.
 
6.25.           Inconsistent Agreements.  Until the Facility Termination Date
and thereafter until payment in full of accrued interest on the Notes and the
performance of all other Obligations, the Borrower agrees that, unless the Bank
shall otherwise consent in writing it shall not, and shall not permit any of its
Subsidiaries to, enter into any agreement containing any provision which would
be violated or breached by this Agreement or any of the transactions
contemplated hereby or by performance by the Borrower or any of its Subsidiaries
of the obligations in connection therewith.
 
6.26           Negative Pledge Limitation. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any agreement with any Person
other than the Bank pursuant hereto which prohibits or limits the ability of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist any Lien
upon any of its assets, rights, revenues or property, real, personal or mixed,
tangible or intangible, whether now owned or hereafter acquired (provided,
however, that the foregoing does not include any prohibition or limitation with
respect to further Liens on assets that are subject to Permitted Liens).
 
6.27           Government Regulation. The Borrower shall not (i) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset  Control list)
that prohibits or limits Bank from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (ii) fail to
provide documentary and other evidence of Borrower's identity as may be
requested by Bank at any time to enable Bank to verify Borrower's identity or to
comply with any applicable law or regulation, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.



--------------------------------------------------------------------------------

33



ARTICLE VII


DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1.           Any representation or warranty made or deemed made by or on
behalf of the Borrower or any of its Subsidiaries to the Bank under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made or deemed made
and such failure continues for more than five days following written notice
thereof to the Borrower.
 
7.2.           Nonpayment of principal of any Credit Obligation when due,
nonpayment of any Reimbursement Obligation when due, or nonpayment of interest
upon any Credit Extension or of any amendment fee, LC Fee, facility fee or other
obligations under any of the Loan Documents when due, which nonpayment continues
for a period of three days following written notice thereof to the Borrower by
the Bank.
 
7.3.           The breach by the Borrower of any of the terms or provisions of
Section 6.10 through Section 6.25, and such breach continues for more than ten
days following written notice thereof to the Borrower or after the Borrower
otherwise becomes aware of such breach.
 
7.4.           The breach by the Borrower (other than a breach which constitutes
a Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty days after
written notice from the Bank or after the Borrower otherwise becomes aware of
such breach.
 
7.5.           Failure of the Borrower or any of its Active Subsidiaries or any
Guarantor to pay when due any Indebtedness (other than Indebtedness hereunder
but including the UK Facility and the Taiwan Facility); or the default by the
Borrower or any of its Subsidiaries or any Guarantor in the performance (beyond
the applicable grace period with respect thereto, if any) of any term, provision
or condition contained in any agreement under which any such Indebtedness was
created or is governed, including without limitation any event that shall occur
or condition that shall exist, the effect of which default or event or condition
is to cause, or to permit the holder or holders of such Indebtedness to cause,
such Indebtedness to become due prior to its stated maturity; or any
Indebtedness of the Borrower or any of its Subsidiaries or any Guarantor shall
be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or the Borrower or any of its Subsidiaries or any Guarantor shall not
pay, or admit in writing its inability to pay, its debts generally as they
become due.
 
7.6.           The Borrower or any of its Subsidiaries or any Guarantor shall
(i) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (iv) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.6 or (vi) fail
to contest in good faith any appointment or proceeding described in Section 7.7.
 

--------------------------------------------------------------------------------

34

 
7.7.           Without the application, approval or consent of the Borrower or
any of its Active Subsidiaries, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or any of its Subsidiaries
or any Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Active
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 30 consecutive days.
 
7.8.           Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower and its Active Subsidiaries which, when taken
together with all other Property of the Borrower and its Active Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.
 
7.9.           The Borrower or any of its Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $100,000 (or equivalent thereof in currencies
other than Dollars) in the aggregate, or (ii) nonmonetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.
 
7.10.         There are any Unfunded Liabilities of any Single Employer Plans
for which the Borrower or any Guarantor may be liable or any Reportable Event
shall occur in connection with any Plan.
 
7.11.         The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan.
 
7.12.         The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and the other
members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs.
 
7.13.         The Borrower or any of its Subsidiaries shall (i) be the subject
of any proceeding or, to its knowledge, investigation pertaining to the release
by the Borrower, any of its Subsidiaries or any other Person of any toxic or
hazardous waste or substance into the environment, or (ii) violate any
Environmental Law, which, in the case of an event described in clause (i) or
clause (ii), could reasonably be expected to have a Material Adverse Effect.
 
7.14.         The occurrence of any "default", as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.
 
7.15.         Nonpayment by the Borrower or any Subsidiary of any Rate
Management Obligation when due or the breach by the Borrower or any Subsidiary
of any term, provision or condition contained in any Rate Management
Transaction.
 

--------------------------------------------------------------------------------

35

 
7.16.         Any Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.
 
7.17.         [Reserved]
 
7.18.         The representations and warranties set forth in Section 5.15 shall
at any time not be true and correct.




ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.           Acceleration; Facility LC Collateral Account.  (i) If any Default
described in Section 7.6 or 7.7 occurs with respect to the Borrower, the
obligations of the Bank to make Loans hereunder and the obligation  of the Bank
to issue Facility LCs shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Bank and the Borrower will be and become thereby unconditionally obligated,
without any further notice, act or demand, to pay to the Bank an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of LC Obligations
at such time, less (y) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations (such difference, the
"Collateral Shortfall Amount").  If any other Default occurs, the Bank may (a)
terminate or suspend its obligations to make Loans hereunder and its obligation
to issue Facility LCs, or declare the Obligations to be due and payable, or
both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower expressly waives, and (b) upon notice to the Borrower and in addition
to the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrower to pay, and the Borrower will, forthwith
upon such demand and without any further notice or act, pay to the Bank the
Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
Collateral Account.


(ii)  If at any time while any Default is continuing, the Bank determines that
the Collateral Shortfall Amount at such time is greater than zero, the Bank may
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Bank the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.


(iii) The Bank may at any time or from time to time after funds are deposited in
the Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by the Borrower to the Bank under the Loan Documents.


(iv)  At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account.  After all
of the Obligations have been indefeasibly paid in full and the Commitment has
been terminated, any funds remaining in the Facility LC Collateral Account shall
be returned by the Bank to the Borrower or paid to whomever may be legally
entitled thereto at such time.
 
8.2.           Amendments.  The Bank and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Borrower hereunder or
waiving any Default hereunder.
 

--------------------------------------------------------------------------------

36

 
8.3.           Preservation of Rights.  No delay or omission of the Bank to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Credit Extension notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Credit
Extension shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Bank, and then only to
the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Bank until the Obligations have been paid in full.




ARTICLE IX


GENERAL PROVISIONS
 
9.1.           Survival of Representations.  All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.
 
9.2.           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, the Bank shall not be obligated to extend credit
to the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
9.3.           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
9.4.           Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrower and the Bank and supersede all prior
agreements and understandings among the Borrower and the Bank relating to the
subject matter thereof.
 
9.5.           Benefits of this Agreement.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.
 
9.6.           Expenses; Indemnification.  (i)  The Borrower shall reimburse the
Bank for any costs, internal charges and out-of-pocket expenses (including
reasonable attorneys' fees and reasonable time charges of attorneys for the
Bank, which attorneys may be employees of the Bank) paid or incurred by the Bank
in connection with the preparation, negotiation, execution, delivery,
distribution (including, without limitation, via the internet), review,
amendment, modification, and administration of the Loan Documents.  The Borrower
also agrees to reimburse the Bank for any costs, internal charges and
out-of-pocket expenses (including reasonable attorneys' fees and reasonable time
charges of attorneys for the Bank, which attorneys may be employees of the Bank)
paid or incurred by the Bank in connection with the collection and enforcement
of the Loan Documents.  The Borrower acknowledges that from time to time the
Bank may prepare (but shall have no obligation or duty to prepare) certain audit
reports (the "Reports") pertaining to the Borrower's assets for internal use by
the Bank from information furnished to it by or on behalf of the Borrower, after
the Bank has exercised its rights of inspection pursuant to this Agreement.


(ii)  The Borrower further agrees to indemnify the Bank, its affiliates, and
each of its directors, officers and employees against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Bank or any Affiliate is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification.  The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.
 

--------------------------------------------------------------------------------

37

 
9.7.           Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles, except that any calculation or determination which is to be made on
a consolidated basis shall be made for the Borrower and all its Subsidiaries,
including those Subsidiaries, if any, which are unconsolidated on the Borrower's
audited financial statements.
 
9.8.           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
9.9.           Nonliability of the Bank.  The relationship between the Borrower
on the one hand and the Bank on the other hand shall be solely that of borrower
and lender.  The Bank shall not have any fiduciary responsibilities to the
Borrower.  The Bank does not undertake any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower's business or operations.  The Borrower agrees that the Bank shall not
have liability to the Borrower (whether sounding in tort, contract or otherwise)
for losses suffered by the Borrower in connection with, arising out of, or in
any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is
sought.  The Bank shall not have any liability with respect to, and the Borrower
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by the Borrower in connection with, arising out of,
or in any way related to the Loan Documents or the transactions contemplated
thereby.
 
9.10.         Confidentiality.  The Bank agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (i) to its Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Affiliate or to a
Transferee, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (v) to any
Person in connection with any legal proceeding to which such Affiliate is a
party, (vi) to such Affiliate's direct or indirect contractual counterparties in
swap agreements or to legal counsel, accountants and other professional advisors
to such counterparties, and (vii) permitted by Section 11.4.
 
9.11.         Disclosure.  The Borrower acknowledges and agrees that the Bank
and/or its Affiliates from time to time may hold investments in, make other
loans to or have other relationships with the Borrower and its Affiliates.
 
9.12.         Construction of Certain Provisions.  If any provision of this
Agreement refers to any action to be taken by any person, or which such person
is prohibited from taking, such provision shall be applicable whether such
action is taken directly or indirectly by such person, whether or not expressly
specified in such provision.
 
9.13.         Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any such covenant, the fact that it would be permitted by an exception to, or
would be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default if such action is taken or such condition exists.
 

--------------------------------------------------------------------------------

38

 
9.14.           Interest Rate Limitation. Notwithstanding any provisions of this
Agreement or the Notes, in no event shall the amount of interest paid or agreed
to be paid by the Borrower exceed an amount computed at the highest rate of
interest permissible under applicable law.  If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or the Notes at the
time performance of such provision shall be due shall involve exceeding the
interest rate limitation validly prescribed by law which a court of competent
jurisdiction may deem applicable hereto, then, ipsofacto, the obligations to be
fulfilled shall be reduced to an amount computed at the highest rate of interest
permissible under applicable law.  If for any reason whatsoever the Bank shall
ever receive as interest an amount which would be deemed unlawful under such
applicable law, the amount shall be automatically applied to the payment of
principal of the Loans outstanding hereunder (whether or not then due and
payable) and not to the payment of interest, or shall be refunded to the
Borrower if such principal and all other obligations of the Borrower to the Bank
have been paid in full.
 
9.15.           USA Patriot Act Notification.  The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
Borrower: When Borrower opens an account, Bank will ask for Borrower's name, tax
identification number, business address, and other information that will allow
Bank to identify Borrower.  Bank may also ask to see Borrower's legal
organization documents or other identifying documents.
 
9.16.           Termination of Existing Credit Agreement; Existing US Facility
LC.  The Third Amended and Restated Credit Agreement and Amendment to
Reimbursement Agreement dated as of December 1, 2003, as amended (the "Existing
Credit Agreement"), by and between the Borrower and the Bank is terminated as of
the Effective Date and on such date, prior to or concurrently with the first
Credit Extension under this Agreement, the Borrower shall pay in full the
Outstanding Credit Exposure (as defined in the Existing Credit Agreement) and
all other unpaid Obligations (as defined in the Existing Credit Agreement);
provided that the Existing US Facility LC, which was issued pursuant to the
Existing Credit Agreement, shall continue in effect, shall be deemed a US
Facility LC issued and outstanding under, and for all purposes of, this
Agreement, shall count as usage of the Commitment under this Agreement and shall
be subject to all the terms and conditions of this Agreement, including without
limitation the Borrower's reimbursement obligation, as fully as if the Existing
US Facility LC were a US Facility LC originally issued and outstanding under
this Agreement.




ARTICLE X


SETOFF
 
In addition to, and without limitation of, any rights of the Bank under
applicable law, if the Borrower becomes insolvent, however evidenced, or any
Default occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by the Bank or any Affiliate of the Bank
to or for the credit or account of the Borrower may be offset and applied toward
the payment of the Obligations and the Rate Management Obligations owing to the
Bank, whether or not the Obligations and the Rate Management Obligations, or any
part thereof, shall then be due.



--------------------------------------------------------------------------------

39



ARTICLE XI


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
  11.1.         Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, provided that the Borrower may not, without the prior written
consent of the Bank, assign its rights or obligations hereunder or under any
Notes and the Bank shall not be obligated to make any Loan hereunder to, or
issue any Facility LC for the account of, any entity other than the Borrower.
 
  11.2.         Participations.


 
11.2.1.      Permitted Participants; Effect.  The Bank may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other entities ("Participants") participating interests
in any Outstanding Credit Exposure of the Bank, any Note held by the Bank, any
Commitment or Taiwan Facility LC Commitment of the Bank or any other interest of
the Bank under the Loan Documents.  In the event of any such sale by the Bank of
participating interests to a Participant, the Bank's obligations under the Loan
Documents shall remain unchanged, the Bank shall remain solely responsible to
the Borrower for the performance of such obligations, the Bank shall remain the
owner of its Outstanding Credit Exposure and the holder of any Note issued to it
in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if the Bank
had not sold such participating interests, and the Borrower shall continue to
deal solely and directly with the Bank in connection with the Bank's rights and
obligations under the Loan Documents.



 
11.2.2.     Voting Rights.  Unless otherwise agreed between the Bank and any
Participant, the Bank shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents.



 
11.2.3.     Benefit of Setoff.  The Borrower agrees that each Participant shall
be deemed to have the right of setoff provided in Article 10 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as the Bank under the Loan Documents, provided that the Bank shall retain the
right of setoff provided in Article 10 with respect to the amount of
participating interests sold to each Participant.  The Bank agrees to share with
each Participant, and each Participant, by exercising the right of setoff
provided in Article 10, agrees to share with the Bank, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with their respective pro rata shares of the Commitment or, if the
Commitment is no longer available, in accordance with their respective pro rata
shares of the Outstanding Credit Exposure.

 
  11.3.         Dissemination of Information.  The Borrower authorizes the Bank
to disclose to any Participant or any other Person acquiring an interest in the
Loan Documents by operation of law or otherwise (each a "Transferee") and any
prospective Transferee any and all information in the Bank's possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.10 of this
Agreement.



--------------------------------------------------------------------------------

40

 
ARTICLE XII


NOTICES
 
12.1.           Notices.  Except as otherwise permitted by Section 2.8 with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party: in
the case of the Borrower or the Bank, at its address or facsimile number set
forth on the signature pages hereof, or in the case of any future party, at such
other address or facsimile number as such future party may hereafter specify for
the purpose by notice to the Bank and the Borrower in accordance with the
provisions of this Section 12.1.  Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Bank under Article II shall not be effective until
received.
 
12.2.           Change of Address.  The Borrower and the Bank may each change
the address for service of notice upon it by a notice in writing to the other
party hereto.




ARTICLE XIII


COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and either party hereto may execute
this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower and the Bank and the
Borrower has notified the Bank by facsimile transmission or telephone that it
has taken such action.




ARTICLE XIV


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
14.1.           CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF INDIANA, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
 
14.2.           CONSENT TO JURISDICTION.  THE BORROWER IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR INDIANA STATE
COURT SITTING IN INDIANAPOLIS, INDIANA, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE BANK TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
BANK OR ANY AFFILIATE OF THE BANK INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN INDIANAPOLIS, INDIANA.
 

--------------------------------------------------------------------------------

41

 
14.3.           WAIVER OF JURY TRIAL.  THE BORROWER AND THE BANK WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.


[The balance of this page is intentionally left blank.]






--------------------------------------------------------------------------------

42


IN WITNESS WHEREOF, the Borrower and the Bank have executed this Agreement as of
the date first above written.
 
                                                                                                              
HURCO COMPANIES, INC.



 
                                        By:           /s/ John G.
Oblazney                                                     
John G. Oblazney
Title:       Vice President, Secretary, Treasurer, andChief Financial Officer
One Technology Way
Indianapolis, Indiana  46268
Attention:  CFO
Telephone:  (317) 293-5309
FAX:             (317) 347-6201




JPMORGAN CHASE BANK, N.A.




By:          /s/John C.
Otteson                                                      
John C. Otteson
Title:       Vice President
Mail Code IN1-0046
1 East Ohio Street, 4th Floor
Indianapolis, Indiana 46277
Attention:  John C. Otteson
Telephone:  (317) 767-8335
FAX:            (317) 767-8008


--------------------------------------------------------------------------------

43


